Thomas Long of Hartford plaint. conta Thomas Leichfeild and Mary his wife (late Mary Long) Admrs of the Estate left by Ioseph Long sometime of Dorchester deced Defend* in an action of Reveiw of a case tryed at a County Court held at Boston. 29° Iuly. 1673. between the sd Thomas Long by his Attournys plaint, and Ioseph Long Defend* for witholding and improving a parcel of Land containing ten or twelve Acres lying in the great Lotts in Dorchester within pale &ea according to Attachm*. . . . The Iury . . . found for the Defend* costs of Court.